Mr. Justice Trunkey
delivered the opinion of the court, January 4th, 1886.
When charging the jury the learned judge of the Common Pleas remarked that Ormsby Phillips purchased the lots of land in controversy without notice or knowledge that they had been dedicated to public use ; that there was nothing on the face of the plan to indicate that they were so dedicated, or sufficient to put á purchaser at sheriff’s sale on inquiry; and that there is no evidence that the Homestead Bank and Life Insurance Company ever offered said lots for sale, or improved them, or that any person had actual possession of them until after the sheriff’s sale in 1880.
The special verdict was rendered subject to the opinion of the court on the questions of law reserved, to wit:—
“ 1st. Whether on the points of law presented by counsel, the plaintiff is entitled to recover?”
“ 2d. Whether on the facts found by the special verdict, the plaintiff is entitled to recover?”
One of the findings in the verdict is as follows: — “That Ormsby Phillips, -who purchased the lots in dispute at sheriff’s sale in 1880, on judgments against the Homestead Bank and Insurance Company, purchased without notice or actual knowledge of any claim that they had ever been reserved or dedicated to public use' by said company.”
Thus are we brought directly to the decisive fact, that Ormsby Phillips was a bona fide purchaser without notice. *55The plaintiff seeks to oust the defendants who hold under an innocent purchaser at sheriff’s sale whose title to the land was good, as against the Homestead Bank and Life Insurance Company. At the time of the sale the title appeared to be in that company, and constructively said company had possession ; nobody else held a visible title or interest.
Where one purchases land at a private or judicial sale, for a valuable consideration, from a person, or as the property of a person, in whom'the title is apparently vested, without notice or knowledge of any other title and in absence of facts, to put him on inquiry for such other title, he may hold the laud against any title of which he had no notice or knowledge. This principle has been so long established that it would be difficult to find a late case in this state where it was enunciated. But it has been recognized in a multitude of decisions on questions respecting notice to the purchaser, and his knowledge, and matters which are sufficient to put him on inquiry. These settle that where there is a continuous or apparent easement or servitude, the purchaser at private or judicial sale is bound to take notice, and he takes title subject thereto. So, where there is an apparent dedication of land for public use, the purchaser of the legal title could not defeat the right of the public.
A bona ficle purchaser without notice, is unaffected by notice to his vendor: Bond v. Stroup, 8 Binn. 66. Hence, if the defendants purchased the land without notice, even if Phillips had been notified of the dedication before his purchase, their title is good.
It is reasonably certain that the Homestead Bank and Life Insurance Company dedicated the land to the public, and that a number of persons purchased lots expecting to enjoy the resulting advantage. However, nothing in the plan, or in the course of title, or on the ground, was a warning to Ormsby Phillips of such dedication, and therefore he acquired a good title. The citizens of the borough suffer serious loss under the operation of a rule which applies to them as it would to an individual under similar circumstances.
Although the third and fifth points presented by the defendants may not be strictly accurate, yet they fairly raise the point of law applicable to the second finding in the special verdict, and upon that finding the plaintiff is not entitled to recover.
Judgment reversed, and now judgment is entered for the defendants non obstante veredicto.